Exhibit 10.5

KROLL

Government Services, Inc.

 

 

SUBCONTRACTOR ENGAGEMENT AGREEMENT

THIS AGREEMENT (“Agreement”) effective March 15, 2008 between Kroll Government
Services, Inc., a Delaware corporation, with its principal place of business at
900 Third Avenue, New York, New York 10022 and elsewhere (“Kroll”), and Michael
G. Cherkasky (“Contractor”) who resides at [Address].

WHEREAS, as the parties may mutually agree from time to time, Kroll may retain
Contractor on a non-exclusive basis to provide professional services, which
services shall be governed by the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing premises, and the mutual
covenants and agreements contained herein, the parties agree as follows:

1. SERVICES TO BE PROVIDED BY CONTRACTOR; CONFLICTS OF INTEREST

a) Contractor’s services are to be of a quality consistent with the highest
levels of Contractor’s profession, and are to be performed within the time,
budget and other parameters mutually established by Contractor and Kroll.

b) Contractor warrants that during the period of engagement with Kroll,
Contractor shall not provide services for any business, firm, company or entity,
regardless of whether compensation is provided, that would constitute a conflict
of interest with its work for Kroll. Contractor shall notify Kroll within 24
hours if any potential conflict of interest arises during its retention by
Kroll. For the purposes of this Agreement, a “conflict of interest” includes,
but is not limited to, a conflict between one’s obligations to KrolI and one’s
own personal interests or the interests of one’s family or other persons with
whom Contractor has business or personal relationships. A conflict of interest
may deter Contractor from acting in the best interests of Kroll or influence
Contractor to act in a way adverse to Kroll’s interests. Such conflicts may
include, but is not limited to, the opportunity of financial or other material
gain. It includes the transmission of confidential information to third parties.
Kroll, at its sole discretion, shall determine if a conflict of interest exists.

2. CONTRACTOR’S REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS

a) Contractor warrants to Kroll that it will comply with all applicable laws and
regulations in its performance of services under this Agreement. Contractor’s
submission of any invoice to KroIl shall constitute a representation to Kroll
that services to which that invoice relates were performed in accordance with
all applicable laws and regulations.

b) Contractor will indemnify Kroll (including its officers, employees and
agents) against all claims, damages and costs (including reasonable attorney’s
fees and disbursements) resulting from any actions by Contractor constituting
negligence or unlawful conduct.

c) Contractor warrants that it will not trade securities of any company on the
basis of any material, nonpublic information it may have received while working
for Kroll.

 

 

NAME

   Page 1 of 7 (Initial each page) Kroll /s/ JRS Contractor /s/ MGC.



--------------------------------------------------------------------------------

KROLL

Government Services, Inc.

 

 

d) Not used

e) Not used

f) Not used

g) Not used

h) Not used

i) Not used

3. COMPENSATION AND EXPENSES

Kroll shall pay Contractor professional fees and expenses as set forth in
EXHIBIT A.

4. AUDIT

For purposes of reasonably ensuring compliance with the provisions of this
Agreement, Contractor agrees that, upon the request by Kroll at any time during
the term of this Agreement, Contractor will make available for audit by an
accounting firm mutually acceptable to Kroll and Contractor, Contractor’s books,
records and other documentation related to its activities under this Agreement.
A copy of the report thereon by such accounting firm shall be provided to Kroll.
Kroll will pay any and all costs of any such requested audit.

5. DURATION OF AGREEMENT

a) This Agreement may be unilaterally terminated by Kroll or Contractor at any
time, for any reason whatsoever or for no reason at all, upon 30 days prior
written notice to the other party.

b) In addition, either party may terminate this Agreement by written notice to
the other upon the material breach by the other party, provided that the party
wishing to terminate the Agreement gives the other party at least ten days
notice of the alleged breach, and allows that party the ten-day period in order
to cure the breach.

6. NO AUTHORITY TO BIND KROLL

Contractor shall have no authority to bind Kroll contractually or in any other
respect unless it first receives Kroll’s express written authorization; any
offer made or contract entered into by Contractor without such prior
authorization shall not be binding on Kroll.

7. INDEPENDENT CONTRACTOR; NO AGENCY OR EMPLOYMENT RELATIONSHIP

Contractor, in performance of this Agreement is acting as an independent
contractor and not as an employee or agent of Kroll, and shall be solely
responsible for the payment of worker’s compensation, unemployment insurance and
all other taxes or costs relating to services performed hereunder. Neither
Contractor nor any of its employees shall represent itself

 

 

NAME

   Page 2 of 7 (Initial each page) Kroll /s/ JRS Contractor /s/ MGC.



--------------------------------------------------------------------------------

KROLL

Government Services, Inc.

 

 

 

to anyone as an employee of Kroll. Contractor acknowledges that its employees
are not entitled to receive any employee benefits of any kind from Kroll.

8. DISCLOSURE AND CONFIDENTIALITY; ADVERTISING AND PUBLICITY; KROLL NAME AND
LOGO

a) Except to the extent required by law, Contractor shall not disclose to any
other person (other than its attorneys or advisors) the existence of or any of
the details of this Agreement.

b) Contractor acknowledges that, because the nature of its engagement shall
often involve highly confidential and sensitive information, its work for Kroll
creates a relationship of trust and confidence between Kroll and itself.
Contractor, therefore, agrees during the life of this Agreement and following
its termination as follows:

(i) to preserve the confidentiality and secrecy of and not directly or
indirectly to reveal, report, publish, transfer, communicate or disclose any
confidential or sensitive information in any manner whatsoever, except with the
prior written consent of Kroll; and

(ii) not to use any confidential or sensitive information in any manner other
than for the purpose of Kroll’s business; and

(iii) to take all reasonable steps to ensure that access to confidential or
sensitive information is appropriately restricted and that all precautions are
taken to ensure that confidential or sensitive information is not in whole or in
part disclosed without authorization or misappropriated,

(iv) to abide by any additional security and/or clearance requirements imposed
by the nature of the assignment and conveyed to the Contractor.

“Confidential” or “sensitive” information includes but is not limited to:

(i) the identity of any of Kroll’s clients, associates and independent
contractors, and clients of Kroll’s clients; and

(ii) the business practices and procedures, budgets, investments, plans,
research, development, investigations, studies, contracts, resources and
business dealings of Kroll, Kroll’s clients and/or clients of Kroll’s clients;
and

(iii) information, written or oral, acquired directly or indirectly, during and
in the course of Contractor’s retention as an independent contractor to Kroll
concerning the financial, corporate, political or personal affairs of any
person, corporation or other entity.

Upon completion of each assignment and upon termination of this Agreement,
Contractor shall promptly deliver to Kroll all property in its possession
belonging to Kroll, including all confidential information and all information
of any apparently confidential non-public nature such as photographs, tape
recordings, correspondence or notes, its own notes, reports, memoranda and other
documents that it has acquired pursuant to or in the course of its engagement by
Kroll and relating to such engagement, whether or not legally the property of
Kroll. Contractor further agrees not to retain any copies of such property
(other than copies of public records or other publicly available information),
whether for itself or any other person or entity. If a person or entity
requests, subpoenas, or otherwise seeks to obtain any testimony or materials
within the custody or control of Contractor or of any of its employees, agents,
representatives or others working under its direction, that relate to or refer
in any way to its work under this Agreement, Contractor shall immediately inform
Kroll. Should Kroll so request, Contractor will cooperate in legal action to
seek protection against disclosure.

 

 

NAME

   Page 3 of 7 (Initial each page) Kroll /s/ JRS Contractor /s/ MGC.



--------------------------------------------------------------------------------

KROLL

Government Services, Inc.

 

 

 

In such cases, Kroll will, at its expense, retain legal counsel satisfactory to
Kroll to represent Contractor and/or any other applicable parties in the matter,
and will compensate Contractor and/or the applicable parties for reasonable fees
and expenses incurred in such legal proceedings. Unless and until legally
compelled by court or other competent authority or permitted by Kroll in writing
to do so, Contractor will not testify or disclose or transmit any materials to
anyone.

c) Not used.

9. NOTICES

Unless notice to the contrary is given to the other party, notices (other than
communications regarding specific assignments being performed by Contractor for
Kroll) shall be sent by Contractor to Kroll Government Services, Inc., 1750
Foxtrail Drive, Suite 120, Loveland, CO 80538, ATTN; Contracts Department. Any
notice provided hereunder by a party shall be effective upon receipt by the
other party. Notices to Contractor shall be sent to the address indicated above
unless otherwise directed by the Contractor.

10. ENTIRE AGREEMENT

This Agreement (together with the Statement of Business Ethics and the
Subcontractor Background Questionnaire completed by Contractor) shall constitute
the entire agreement between Kroll and Contractor, and shall supersede any and
all prior agreements and understandings, whether written or verbal.

11. SURVIVAL

Any obligations and duties which by their nature extend beyond the expiration or
termination of this Agreement shall survive the expiration or termination of
this Agreement.

12. SEVERABILITY

If any provision or provisions of this Agreement shall be held to be invalid,
illegal, unenforceable or in conflict with the law of any jurisdiction, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

13. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the state of New York (without regard to that jurisdiction’s choice of laws and
principles).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

NAME

   Page 4 of 7 (Initial each page) KroII /s/ JRS Contractor /s/ MGC.



--------------------------------------------------------------------------------

KROLL

Government Services, Inc.

 

 

 

Kroll Government Services, Inc.     Contractor By:  

/s/ Jeffrey Schlanger

    By:  

/s/ Michael G. Cherkasky

Name:  

Jeffrey Schlanger

    Name:  

Michael G. Cherkasky

Title:  

President

    Title:  

 

Date:  

5-18-08

    Date:  

5/1/08

 

 

NAME

   Page 5 of 7 (Initial each page) KroII /s/ JRS Contractor /s/ MGC.



--------------------------------------------------------------------------------

KROLL

Government Services, Inc.

 

 

EXHIBIT A

 

  ¨ Contractor will be paid at a flat rate of $10,000.00 per month.

 

  ¨ When applicable, travel expenses and mileage must be approved prior to
travel and will, as approved, be reimbursed in accordance with company policy.

 

  ¨ Business office expenses will be reimbursed if approved by the contractor’s
supervisor in advance.

 

  ¨ All hours and expenses must be submitted to the contractor’s supervisor or
his designee via company invoice to receive payment. Invoices should be
submitted no less frequently than monthly and should include a brief description
of work performed and associated hours.

 

  ¨ Contractor’s supervisor is Jeff Schlanger.

 

 

NAME

   Page 6 of 7 (Initial each page) KroII /s/ JRS Contractor /s/ MGC.



--------------------------------------------------------------------------------

KROLL

Government Services, Inc.

 

 

KroIl Government Services, Inc. – Statement of Business Ethics

It is the policy of KrolI Government Services, Inc. (the “Company” or “KroIl”)
to comply with the applicable laws of those jurisdictions in which it operates,
or is otherwise present, and to conduct its activities in keeping with the
highest standards of business ethics. Illegal or unethical conduct by employees,
subcontractors or other representatives of Kroll Associates seriously undermines
the Company’s reputation for integrity and honesty that is essential to its
continued success, and thus seriously damages the Company. Therefore, the
Company cannot and will not tolerate ethical lapses or illegal action undertaken
for any reason.

From time to time, at its sole discretion, Kroll may engage the undersigned
independent contractor (“Contractor”) to perform services for the Company. In
its performance of such services, Contractor will act in compliance with all
applicable laws and regulations, and otherwise in accordance with the ethical
standards of its profession. It will also adhere to the terms of the
Subcontractor Engagement Agreement between the Company and Contractor.
Contractor acknowledges that its failure to adhere to this Statement of Business
Ethics shall be grounds for immediate termination by the Company of its
engagement of Contractor, without prejudice to any other remedies that Company
may have against Contractor. Contractor will inform its officers, employees,
agents and subcontractors of the requirements of this Statement of Business
Ethics.

Agreed and Acknowledged

 

Name of Contractor  

Michael G. Cherkasky

By:  

/s/ Michael G. Cherkasky

Date:  

5/1/08

 

 

NAME

   Page 7 of 7 (Initial each page) KroII /s/ JRS Contractor /s/ MGC.